Title: From Benjamin Franklin to Robert R. Livingston, 9 March 1782
From: Franklin, Benjamin
To: Livingston, Robert R.


Sir
Passy, Mar. 9. 1782
I have just received the honour of yours dated Jan 7. Your Communication of the Sentiments of Congress with Regard to many Points that may come under Consideration in a Treaty of Peace, gives me great Pleasure, & the more as they agree so perfectly with my own Opinions and furnish me with additional Arguments in their Support. I shall be more particular on this Subject in my next; for having Notice from Capt. Barry last Night that he will not go to Brest as I expected, to take in some of our Goods, but will sail immediately on the Return of the Post, which sets out to Day, I am obliged to be short. You will see in the inclosed News Papers the full Debate in the House of Commons on the Subject of declining the War with N. America; by private Advices I learn, that the whole Opposition, now become the Majority, went up in a body with the Address to the King; who answer’d that he would pay a due Regard to the advice of his faithful Commons, and employ his Forces with more Vigour against the Ancient Enemies of the Nation; or to that purpose; & that Orders were immediately given for the taking up a great Number of large Transports, among which are many old India Ships; whence it is conjectured that they intend some great Effort in the West Indies, & perhaps mean to carry off their Troops & Stores from New York and Charles-town. I hope however that we shall not in expectation of this, relax in our Preparations for the approaching Campaign.
I will procure the Books you write for and send them as soon as possible.
Present my Duty to the Congress, & believe me to be with sincere Esteem, Sir, Your most obedient & most humble Servant.
B Franklin
Honble. R. R. Livingston Esqr Secy for Foreign AffairsNo 4.
